Citation Nr: 0423204	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-16 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for claimed ankylosing 
spondylitis.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1969 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 and May 2001 rating decisions of the 
RO.  



FINDINGS OF FACT

1.  The veteran is shown to have manifested knee pain in 
service and at the time of a VA examination shortly 
thereafter.  

2.  The knee findings noted in service are shown as likely as 
not to be the initial clinical manifestations of the 
veteran's currently demonstrated ankylosing spondylitis.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by ankylosing spondylitis is due to 
disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107,7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION 

The United States Court of Appeals for Veteran Claims has 
recently held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  The issue on appeal was initially decided before 
the enactment of VCAA.  

Subsequently, after the receipt of new evidence, the RO 
issued a second rating decision dated after the enactment of 
VCAA.  The RO issued VCAA notice prior to its second rating 
decision.  The Board finds in this case that any defect with 
respect to the VCAA notice requirement was harmless for the 
reasons specified hereinbelow.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  38 
U.S.C.A. § 5103A (West 2002).  

VCAA also contains provision regarding the scope of notice to 
which claimants are entitled.  38 U.S.C.A. § 5103 (West 
2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing before a the undersigned in November 2003.  

Further, via the March 2001 letter, the April 2003 Statement 
of the Case, and the August and November 2002 letters, he and 
his representative have been notified of the evidence needed 
to establish the benefit sought, and via those documents, he 
has been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  The Board notes that, 
at his November 2003 hearing, the veteran waived any further 
VCAA notification as well as further time in which to provide 
evidence in connection with his claim.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On July 1968 service pre-induction report of medical history 
completed by the veteran, he indicated "swollen or painful 
joints," leg cramps and back trouble.  On July 1968 pre-
induction medical examination report, the examiner indicated 
a bowed right knee and a problem with the feet.  

The April 1969 service medical records reflected complaints 
of having pain in the knees.  No specific injury was noted.  

On the December 1970 report of medical history, the veteran 
noted having "swollen or painful joints" and cramps in the 
legs.  On the corresponding separation medical examination 
report, no abnormalities were recorded.  

On an initial October 1971 VA medical examination, the 
veteran complained of having bilateral knee pain.  No disease 
was found.  

By November 1971 rating decision, the RO denied service 
connection for a bilateral knee disorder.  

On July 1978 VA medical examination, the veteran reported 
having pain in both knees.  Again, the veteran did not 
complain of and the examiner did not observe symptoms 
consistent with ankylosing spondylitis.  

By October 1978 rating decision, the RO again denied service 
connection for a bilateral knee disorder.  The veteran 
appealed that decision, and by March 1980 decision, the Board 
affirmed that denial.  

The January 1996 private medical records reflect that the 
veteran had a family history of ankylosing spondylitis and 
had tested positive for the genetic marker human leucocyte 
antigen B27 (HLA-B27) that was consistent with ankylosing 
spondylitis.  

In July 1998, the veteran filed a claim of service connection 
for ankylosing spondylitis.  

By September 1999 rating decision, the RO denied service 
connection for ankylosing spondylitis.  

A January 2000 letter from a private physician indicated that 
the veteran had HLA-B27 positive ankylosing spondylitis.  The 
physician further stated that the condition was an inherited 
disorder and that the veteran had it in service.  He added 
that the pain in the knees experienced in service might have 
been related to the ankylosing spondylitis.  

In June 2000, a private physician stated that that the 
veteran's symptomatology had its onset in service with knee 
pain.  It was noted that the veteran was first diagnosed as 
having ankylosing spondylitis about three years prior 
thereto.  

An October 2000 written statement reflected that there was 
definitive evidence of ankylosis of the lumbar spine.  

By May 2001 rating decision, the RO denied service connection 
for ankylosing spondylitis.  

On a December 2002 VA medical examination, the veteran 
reported a history of having joint pain and a positive HLA-
B27 result which suggested ankylosing spondylitis.  

On examination, X-ray study reports revealed degenerative 
joint disease of the lumbar spine and osteophytes in the 
thoracic spine.  There were also sclerotic changes in the 
sacroiliac joints and narrowing of the knee joint spaces, 
bilaterally.  

The VA examiner observed that the veteran had multiple joint 
problems consistent with ankylosing spondylitis, but stated 
that the actual date of onset could not be ascertained 
definitively.  

In a December 2002 addendum, the VA examiner stated that 
ankylosing spondylitis generally manifested in young males in 
the time period of 20 years of age.  The examiner added that 
the peripheral joint symptoms during service "as likely as 
not" were the "early stages" of the condition.   

In a February 2003 addendum, the VA examiner opined that 
"[i]t [was] as likely as not" that the knee pain was an 
"early sign of rheumatic disease, which ha[d] developed into 
diagnosable ankylosing spondylitis."

In a March 2003 addendum, the VA examiner indicated that, 
without corroborating serological tests or X-ray evidence 
dating from service, the symptoms in service were 
"nonspecific" for ankylosing spondylitis.  

At his November 2003 hearing before the undersigned Veterans 
Law Judge, the veteran testified that his ankylosing 
spondylitis began in service and that his bilateral knee pain 
signified the onset of this disorder, which affected multiple 
joints.  He further stated that his brother suffered from 
ankylosing spondylitis, a hereditary condition, and that, had 
he been tested for the genetic marker HLA-B27 in service, his 
disability would have been diagnosed properly.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.


Analysis

The veteran currently is shown to suffer from disability 
manifested by ankylosing spondylitis.  A present disability 
is a prerequisite for the granting of service connection.  
38 C.F.R. § 3.303; Gilpin, supra.  In addition to a present 
disability, however, the competent evidence must indicate a 
nexus between the claimed disability and some disease or 
injury in service.  38 C.F.R. § 3.303.  

In the present case, a private physician has opined that the 
veteran's knee trouble in service reflected the onset of 
ankylosing spondylitis and that the disease process 
originated in service.  

The VA examiner who examined the veteran in December 2002 
initially stated the date of onset for the ankylosing 
spondylitis could not definitely ascertained.  However, the 
VA examiner has also opined that the veteran's joint symptoms 
in service as likely as not were the initial manifestations 
of the later identified ankylosing spondylitis.  

In this case, the Board finds the evidence to be in relative 
equipoise with respect to the veteran's claim.  By extending 
the benefit of the doubt to the veteran, service connection 
for ankylosing spondylitis is warranted.  



ORDER

Service connection for ankylosing spondylitis is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



